DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 10, 12, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nath (US 2011/0153872), hereafter referred to as Nath’872.

Referring to independent claim 1, Nath’872 anticipates a computer system comprising: a memory (system memory 130, see figure 1 and paragraph 14, lines 9-10); and at least one processor coupled to the memory (processors 110 and 120, see figure 1 and paragraph 14, line 9) and configured to identify a message to a plug and play (PnP) manager of an operating system (MCH 140 recognizes a transaction to be a read to PnP configuration space of I/O device 160, see figure 3, box 326 and paragraph 34, lines 7-9), the message comprising an identifier of a device to be configured by the PnP manager, determine whether the device is targeted for device identifier translation at least in part by determining whether the device satisfies one or more target device criteria (special decode bit 212 determines whether a special decode is enabled, see figure 2 and paragraph 23, lines 1-3; when special decode bit is 1, special decode logic 222 may recognize transactions intended for the PnP configuration space of I/O device 160 and direct them to downstream I/O device 142, see figure 2 and paragraph 27, lines 21-24), and replace the identifier of the device with a reference identifier different from the identifier of the device in response to a determination that the device is targeted for device identifier translation (special decode logic 222 may recognize transactions intended for the PnP configuration space of I/O device 160 and direct them to downstream I/O device 142, see figure 2 and paragraph 27, lines 21-24), the reference identifier being usable by the PnP manager to install or configure the device (configuration read transaction to PnP configuration space, paragraph 34, lines 4-7).

Note that independent claim 12 contains the corresponding limitations of claim 1 as shown above; therefore, it is rejected by the same reasoning accordingly.

As to claim 2, Nath’872 anticipates the computer system of claim 1, wherein to replace the identifier of the device comprises to replace the identifier of the device during a boot process executable by the operating system (BDF stored in downstream device storage information 218 to identify a device to which certain transactions may be redirected, see figure 4, box 414 and paragraph 44, lines 5-9).

As to claim 3, Nath’872 anticipates the computer system of claim 2, wherein to replace the identifier of the device during the boot process comprises replacement of the identifier of the device during an initial boot process (BDF stored in downstream device storage information 218 to identify a device to which certain transactions may be redirected, see figure 4, box 414 and paragraph 44, lines 5-9) after connection of the device (I/O devices automatically detected and enabled for use, paragraph 5, lines 3-4).

As to claim 10, Nath’872 anticipates the computer system of claim 1, wherein the target device criteria specifies a device to be accessed (I/O device discovered and assigned one or more BDFs, see figure 4, box 410 and paragraph 44, lines 1-3) during a boot process executable by the operating system (booting of IPS 100 begins, see figure 4, box 406 and paragraph 43, lines 6-7).

Note that claim 16 contains the corresponding limitations of claim 10 as shown above; therefore, it is rejected using the same reasoning accordingly.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 4-9, 13-15, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Nath’872 in view of Cai et al. (CN102819712A), hereafter referred to as Cai’712.

As to claim 4, Nath’872 does not appear to explicitly teach the computer system of claim 2, wherein to replace the identifier of the device during the boot process comprises replacement of the identifier of the device during kernel mode processing.
However, Cai’712 teaches replacing identifiers during kernel mode processing (replace default value of file while displaying address under use of kernel mode, paragraph 32, lines 4-7 of translation).
Nath’872 and Cai’712 are analogous because they are both drawn to the same inventive field of virtualization.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nath’872 and Cai’712 before them, to modify the system of Nath’872 to include the kernel mode processing of Cai’712 by implementing replacement of default values under kernel mode.
The motivation for doing so would have been to ensure the access partition of virtual machine operating systems and user programs to ensure the safety of the VMOS (paragraph 9).
Therefore, it would have been obvious to combine Nath’872 and Cai’712 to bring about the invention as claimed.

Note that claim 13 contains matter comparable to that from claims 3 and 4 as shown above; therefore, it is rejected using the same reasoning accordingly.
Further, note that claim 17 contains matter comparable to that of the combination of claims 12 and 13; therefore, it is rejected using the same reasoning accordingly.

As to claim 5, Cai’712 teaches the computer system of claim 1, wherein the operating system is a guest operating system executed by a virtual machine (virtual machine under operation state of the virtual machine operating system, paragraph 40, lines 1-2 of the translation).
Prior to the effective filing date of the claimed invention , it would have been obvious to one of ordinary skill in the art, having the teachings of Nath’872 and Cai’712 before them, to modify the computer system of Nath’872 to include the guest operating system and virtual machine of Cai’712 by incorporating a virtual machine operating system.
The motivation for doing so would have been to ensure the access partition of virtual machine operating systems and user programs to ensure the safety of the VMOS (paragraph 9).

As to claim 6, Nath’872 teaches the computer system of claim 5, wherein the virtual machine is one of a plurality of clones (copy of PnP configuration space information stored in memory region 132, see figure 3, box 316 and paragraph 32, lines 7-9) of a master virtual machine (virtual machine monitor initializes device, paragraph 24, lines 7-9).

Note that claims 14 and 18 contain the corresponding limitations of claim 6 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 7, Nath’872 teaches the computer system of claim 1, wherein the reference identifier identifies reference configuration data to enable the PnP manager to complete installation of the device (configuration read transaction to PnP configuration space, paragraph 34, lines 4-7).
Cai’712 teaches said completion occurring during kernel mode processing (replace default value of file while displaying address under use of kernel mode, paragraph 32, lines 4-7 of translation).
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nath’872 and Cai’712 before them, to modify the system of Nath’872 to include the kernel mode processing completion of Cai’712 by incorporating the replacement of a file’s default value of Cai’712 into the device  installation of Nath’872.
The motivation for doing so would have been to ensure the access partition of virtual machine operating systems and user programs to ensure the safety of the VMOS (paragraph 9).

As to claim 8, Nath’872 teaches the computer system of claim 7, wherein the reference configuration data is based on device configuration data generated by installation of a reference device different from the device (special decode logic 222 may recognize transactions intended for the PnP configuration space of I/O device 160 and direct them to downstream I/O device 142, see figure 2 and paragraph 27, lines 21-24).

Note that claims 15 and 19 contain the corresponding limitations of claim 8 as shown above; therefore, they are rejected using the same reasoning accordingly.

As to claim 9, Nath’872 teaches the computer system of claim 8, wherein the at least one processor is further configured to establish the reference identifier and the reference configuration data at least in part by accessing the device configuration data (configuration read transaction to PnP configuration space, paragraph 34, lines 4-7).

As to claim 20, Nath’872 teaches the non-transitory computer readable medium of claim 17, wherein the instructions to determine whether the device is targeted for device identifier translation comprise instructions to determine whether the device is to be accessed during the initial boot process (I/O device discovered and assigned one or more BDFs, see figure 4, box 410 and paragraph 44, lines 1-3; booting of IPS 100 begins, see figure 4, box 406 and paragraph 43, lines 6-7).

Claim(s) 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nath’872 in view of Cai et al. (US CN106685829B), hereafter referred to as Cai’829.

As to claim 11, Nath’872 does not appear to explicitly teach the computer system of claim 10, wherein the target device criteria specifies a network interface device type.
However, Cai’829 teaches specifying a network interface device (core network 101 with gateway 102, see figure 1 and paragraph 18, lines 3-4; gateway replaces core network directly, paragraph 39, lines 7-8 of the original; page 6, lines 34-36 of the translation).
Nath’872 and Cai’829 are analogous because they both deal with the inventive field of replacing particular components with logical equivalents.
Prior to the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Nath’872 and Cai’829 before them, to modify the computer system of Nath’872 to include the network interface device of Cai’829 by integrating a network device into the system and specifying the device type in the configuration.
The motivation for doing so would have been to realize fast converging and forwarding data between a base station and the core network (page 2, lines 30-33 of the translation; paragraph 4, lines 2-4 of the original).
Therefore, it would have been obvious to combine Nath’872 and Cai’829 to bring about the invention as claimed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Park (US 8,769,672) discloses determining a process identifier for a request sent to a kernel mode OS system call.
Wilkerson et al. (US 9,934,166) discloses replacing a kernel mode bit with a master module ID.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184   


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184